     Case 2:19-cv-01944-R-AS Document 22 Filed 09/27/19 Page 1 of 2 Page ID #:65

1    Amy L. Bennecoff (275805)
     Kimmel & Silverman, P.C.
2    30 East Butler Pike
     Ambler, PA 19002
3
     Telephone: 215-540-8888
4
     Facsimile: 215-540-8817
     teamkimmel@creditlaw.com
5    Attorney for Plaintiff

6
                           IN THE UNITED STATES DISTRICT COURT
7                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

8    ANTONIO OWENS,                               §
                                                  §
9
                    Plaintiff,                    §      Civil Action No. 2:19-cv-01944-R-AS
                                                  §
10
                    v.                            §
11                                                §
     AFNI, INC.,                                  §
12                                                §
                    Defendant.                    §
13                                                §
                                                  §
14

15                                    STIPULATION TO DISMISS
16
     TO THE CLERK:
17
            Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal
18

19   with prejudice and with each party to bear its own costs and fees.

20

21     /s/ Justin M. Penn                                   /S/ Amy L. Bennecoff Ginsburg
        Justin M. Penn, Esq.                                 Amy L. Bennecoff Ginsburg Esq.
22
        Hinshaw and Culbertson LLP                           Kimmel & Silverman, P.C.
        11601 Wilshire Boulevard                             30 East Butler Pike
23
        Suite 800                                            Ambler, PA 19002
24      Los Angeles, CA 90025                                Phone: (215) 540-8888
        Phone: 310-909-8001                                  Fax: (215) 540-8817
25      Email: jpenn@hinshawlaw.com                          Email: aginsburg@creditlaw.com
        Attorney for the Defendant                           Attorney for the Plaintiff
26
        Date: September 27, 2019                            Date: September 27, 2019
27

28                                                 -1-

                                         STIPULATION FOR DISMISSAL

                                                                                       2:19-cv-01944-R-AS
27
     Case 2:19-cv-01944-R-AS Document 22 Filed 09/27/19 Page 2 of 2 Page ID #:66

1

2                                  CERTIFICATE OF SERVICE
3
           I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct copy of
4
     the Stipulation of Dismissal in the above-captioned matter, upon the following via CM/ECF
5
     system:
6

7      Justin M. Penn, Esq.
       Hinshaw and Culbertson LLP
8      11601 Wilshire Boulevard
       Suite 800
9      Los Angeles, CA 90025
       Phone: 310-909-8001
10     Email: jpenn@hinshawlaw.com
       Attorney for the Defendant
11

12

13   DATED: September 27, 2019                  /s/ Amy L. Bennecoff Ginsburg
                                                Amy L. Bennecoff Ginsburg Esq.
14                                              Kimmel & Silverman, P.C.
                                                30 East Butler Pike
15                                              Ambler, PA 19002
                                                Tel: 215-540-8888
16                                              Fax: 215-540-8817
                                                Email: teamkimmel@creditlaw.com
17
                                                Attorney for Plaintiff
18

19

20

21

22

23

24

25

26

27

28                                               -2-

                                       STIPULATION FOR DISMISSAL

                                                                                     2:19-cv-01944-R-AS
27
